           Case 2:20-cv-09503-DSF-JEM Document 13 Filed 12/10/20 Page 1 of 3 Page ID #:179



                 1

                2

                3

                4

                5

                6

                7

                8
                                           UNITED STATES DISTRICT COURT
                9

                 10                       CENTRAL DISTRICT OF CALIFORNIA

                 11

                12       KARIBBEA YOUNG,an individual, ) CASE NO.2:20-cv-09503-DSF-JEM
                                                        [ Assigned to the Hon. Dale S. Fischer in
                13                   Plaintiffs,       ) Courtroom 7DJ
                14
                                   vs.                    )                   ORDER RE:
                15                                              STIPULATION FOR ELECTRONIC
                16       COUNTY OF LOS ANGELES,a              ) SERVICE OF DOCUMENTS
                         public entity; SANDY PEREZ,an        ) RELATING TO DISCOVERY
                17       individual; SCSW CARMONA,an          )
                18       individual; DOE SCSW; an unknown )
                         named individual; DOE Command Post)
                19       SCSW,an unknown named individual;)
                20       DOE IDC Worker(L. Garcia), an        ) Complaint Filed: August 5, 2020
                         unknown named individual; DOE DI )
                21       CSW,an individual; DOE DI SCSW, ) Trial Date:           None
                22       an individual; and DOES 1 through 30,)
                         inclusive,                           )
                23

                24                       Defendants.

                25

                26

                27

                28       Frle #22580

MUIR + STEWARTw
1 100 EI Centro Street
So. Pasadena, CA 91030
Phone (6261243-1100
                          [PROPOSED]ORDER RE: STIPULATION FOR ELECTRONIC SERVICE
Fex     (b26~243-1111
                                   OF DOCUMENTS RELATING TO DISCOVERY
           Case 2:20-cv-09503-DSF-JEM Document 13 Filed 12/10/20 Page 2 of 3 Page ID #:180



                 i                 Pursuant to the Stipulation for Electronic Service of Documents Relating to
                2        Discovery by Plaintiff Karibbea Young, an individual, represented by her attorney of
                3        record, Shawn McMillan and Samuel Park, and Defendants County of Los Angeles,
                4        Sandy Perez, and Lizette Carmona, represented by their attorneys of record, Tomas A.
                5        Guterres, Christie B. Swiss, and Kristin T. Busch (collectively the "Parties"), filed on
                6        December 9, 2020, and good cause appearing for the relief requested, the Court does
                 ~       hereby order as follows:
                 g                 1.    The Parties shall accept DOCUMENTS RELATING TO DISCOVERY
                9        via electronic service and the effective date of service shall be the day the document is
                 10      electronically served if done so by S:OOp.m. that day, and shall be deemed served via
                 11      U.S. mail, such that if a party may or must act within a specified time after being
                12       served, three (3)days are added after the period would otherwise expire under Federal
                13       Rule of Civil Procedure ("FRCP") Rule 6(a). The rules set forth in FRCP Rules 6(a)-
                14       (c) shall still apply. DOCUMENTS RELATING TO DISCOVERY served after
                15       S:OOp.m. shall be deemed served on the following business day. For purposes of this
                16       stipulation, "DOCUMENTS RELATING TO DISCOVERY" shall refer to any
                17       document served pursuant to FRCP Rules 26-37.
                18                2.    For valid electronic service on Plaintiff, the DOCUMENTS RELATING
                19       TO DISCOVERY must be e-mailed to all counsel of record and personnel, Shawn A.
                20       McMillan, Esq. at attvshawn(a~netscape.net & CPSLaw~(a~gmail.com Samuel Park,
                21       Esq. at sam _sampark.law,yer; and Hestia McMillan at mshestia(a~~mail.com.
                22                 3.   For valid electronic service on Defendants, the DOCUMENTS
                23       RELATING TO DISCOVERY must be e-mailed to all counsel of record and the
                24       following personnel, Tomas A. Guterres, Esq. at t~uterres(a~ccroslaw.com, Christie B.
                25       Swiss,Esq. at cswiss e,ccroslaw.com, Kristin T.Busch,Esq. at kbuschnccroslaw.com,
                26       Austin Kang at akang~a,ccroslaw.com, Mariah Stephens at mstephens(~ccroslaw.com,
                27       and Alicia Gomez at a~omez _,ccroslaw.com.
                2,$      File #22580
COLLINS COLlINS                                                     2
MUIR e STEWART«~
      d°a~e
Soo Pas       CA 91030
Phone (826)243-1100
                          [PROPOSED]ORDER RE: STIPULATION FOR ELECTRONIC SERVICE
F.x    (626)243-1111
                                   OF DOCUMENTS RELATING TO DISCOVERY
            Case 2:20-cv-09503-DSF-JEM Document 13 Filed 12/10/20 Page 3 of 3 Page ID #:181



                 1                 3.   To ensure that the Parties receive the DOCUMENTS RELATING TO
                 2       DISCOVERY being served via e-mail, and to avoid miscommunication regarding
                 3       service, the Parties agree that one counsel or personnel from receiving side shall reply
                 4       to any email serving DOCUMENTS RELATING TO DISCOVERY within one (1)
                 5       business day to acknowledge receipt. If the receiving party does not acknowledge
                6        receipt of the DOCiJMENTS RELATING TO DISCOVERY within one(1) business
                 7       day, then the serving party shall follow up via e-mail or phone to confirm that the
                8        receiving party did receive the DOCUMENTS RELATING TO DISCOVERY.
                9                  IT IS SO ORDERED.
                 10

                 11      DATED: I~ I ~ ~dV
                                                                          N. JO  E. MCDERMOTT
                 12                                                     .S. MAGISTRATE JUDGE
                 13

                 14

                 15

                 16

                 17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28       Frle #21580
tOLLINS tOLLINS
MUIR r~STEWART~~
                                                     3
1100 EI Centro Street
So. Pasadena, CA 91030
Phone (626243-1100
                          [PROPOSED]ORDER RE: STIPULATION FOR ELECTRONIC SERVICE
Fex    (62612d3-1111
                                   OF DOCUMENTS RELATING TO DISCOVERY
